Case 7:19-cv-05922-VB Document 19 Filed 01/13/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

voneeeneeneen -_ ;
MARIO GIRON,

Plaintiff,

ORDER

Vv.
AUTO PERFECTION GROUP INC. and 19 CV 5922 (VB)
DANIEL MAYA,

Defendants. :

seen aX

 

Plaintiff commenced this action on June 24, 2019 (Doc. #1), and a summons was issued
as to defendants Auto Perfection Group Inc. and Daniel Maya, on June 25, 2019 (Doc. #4).
Plaintiff failed to file proof of service on the docket within ninety days, as required under Fed. R.
Civ. P. 4(m). (See Doc. #5). On October 23, 2019, plaintiffs counsel filed a letter asserting he
had served defendants but there were delays in obtaining proofs of service (Doc. #10).
Plaintiff’s counsel also filed a purported answer on Maya’s behalf as an attachment to the letter
(Doc. #10-1), which the Court rejected because plaintiff is not permitted to file an answer on
defendants’ behalf (Doc. #11).

Rather than dismiss the case, the Court extended to November 8, 2019, plaintiff's time to
file proof of service on the docket. (Doc. #11). Plaintiffs counsel filed proof of service on
defendant Auto Perfection Group Inc. on November 8, 2019 (Doc. #13), but did not file proof of
service as to defendant Daniel Maya. However, plaintiffs counsel filed a letter stating he had
attempted service on Maya and requested an additional thirty days to serve Maya. (Doc. #14).
Plaintiffs counsel attached a document titled, “Affidavit of Attempted Service/Due Diligence”
to the letter. (Doc. #14-1).

On November 12, 2019, before the Court could issue an Order in response to plaintiffs

request for additional time to serve Maya, plaintiff filed a notice of settlement. (Doc. #15). The
Case 7:19-cv-05922-VB Document 19 Filed 01/13/20 Page 2 of 4

Court thus ordered the parties to submit by December 16, 2019, the settlement agreement for the
Court’s approval, as required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir,
2015). (Doc. #16). The Court also adjourned plaintiff's time to file proof of service as to the
summons and complaint on defendant Maya and all other deadlines sine die. (Id.).

The parties failed to file a settlement agreement by December 16, 2019. Thus, the Court
sua sponte extended their time to do so to January 6, 2020. (Doc. #17).

On January 6, 2020, plaintiff's counsel filed a “Motion for Settlement Approval, etc.”
(Doc. #18). In that motion, plaintiff's counsel recounted correspondence with opposing counsel
in which defense counsel purportedly agreed to settle plaintiffs claims but subsequently
reneged, allegedly stating, “there was never a settlement agreement or mutual settlement. I will
not be taking any further action at this time.” (Doc. #18 at 2). Plaintiff requests the Court
nonetheless approve the purported settlement agreement attached to his motion, which defendant
has not signed.

Plaintiffs motion is DENIED WITHOUT PREJUDICE. First, defendants have not
signed the settlement agreement. Second, plaintiffs counsel has not submitted any evidence of
opposing counsel’s emails, including a sworn declaration or copies of the emails. In other
words, plaintiff's counsel asks the Court to rely on his unsworn say-so. And third, defendants
have not appeared in this case. Defendant has filed proof of service as to defendant Auto
Perfection Group, indicating that defendant may be in default. However, plaintiff has not filed
any proof of service on Maya.

However, even if plaintiff had filed proof of service on Maya, the Court would not yet

order plaintiff to proceed by means of a motion for default judgment. “Before a court grants a

 
Case 7:19-cv-05922-VB Document 19 Filed 01/13/20 Page 3 of 4

motion for default judgment, it may first assure itself that it has personal jurisdiction over the
defendant.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 133 (2d Cir. 2011).

The Court is not assured it has personal jurisdiction over defendants. In plaintiff's
complaint, plaintiff stated, “Upon information and belief, Defendants shared a place of business
in Rockland County, New York, at 200 Oritani Drive, Blauvel [sic], NY 10913, where Plaintiff
was employed.” (Doc. #1 § 11). However, plaintiff did not provide the name of that business,
and has provided no information regarding that business subsequently.

Moreover, several of plaintiffs own filings indicate defendant Maya and Auto Perfection
Group Ine. are located in New Jersey. The so-called answer attached to plaintiffs October 23,
2019, letter, supposedly signed by defendant Maya, states, “Defendant further asserts that Auto
Perfection Group Inc. is located at 400 High Street, Hackettstown, New Jersey.” (Doc. #10-1).
Likewise, plaintiff served defendants a copy of the Court’s October 25, 2019, Order (pursuant to
that Order) at 400 High Street, Hackettstown, NJ 07840. (Doc. #12). The affidavit of attempted
service attached to plaintiff's November 8, 2019, letter requesting additional time to serve Maya
also states the manager of Lithia Autogroup, the occupant of 200 Oritani Drive, Blauvelt, NY
10913—the address of the business alleged in plaintiffs complaint to share a place of business
with defendants—‘“did not know defendant.” (Doc. #14-1). Finally, although plaintiff filed an
affidavit of service through the New York secretary of state on Auto Perfection Group, Inc.
(Doc. #13), no such company appears in the NYS Department of State Division of Corporations
online database. (See Dep’t of State, Division of Corporations, State Records & UCC, Search
the Corporation & Business Entity Database,

https://www.dos.ny.gov/corps/bus_entity_search.html). I

 

| A company named “Perfection Auto Group LLC” appears in the database, but there is no
indication that is the same company intended to be sued in this case.

3

 
Case 7:19-cv-05922-VB Document 19 Filed 01/13/20 Page 4 of 4

CONCLUSION

Accordingly, by January 21, 2020, plaintiff shall file a letter, with any documentary
evidence attached as exhibits, explaining plaintiffs basis for personal jurisdiction over
defendants. If plaintiff provides a sufficient basis for the Court to exercise personal jurisdiction
over defendants, the Court may require plaintiff to seek default judgment as to all properly
served defendants,

Alternatively, if plaintiff concedes he does not have personal jurisdiction over
defendants, he shall file a notice of voluntary dismissal.

The Clerk is instructed to terminate the motion. (Doc. #18).
Dated: January 13, 2020

White Plains, NY
SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
